Case 18-31436   Doc 42   Filed 10/23/18 Entered 10/23/18 09:45:51   Desc Main
                           Document     Page 1 of 5
Case 18-31436   Doc 42   Filed 10/23/18 Entered 10/23/18 09:45:51   Desc Main
                           Document     Page 2 of 5
Case 18-31436   Doc 42   Filed 10/23/18 Entered 10/23/18 09:45:51   Desc Main
                           Document     Page 3 of 5
Case 18-31436   Doc 42   Filed 10/23/18 Entered 10/23/18 09:45:51   Desc Main
                           Document     Page 4 of 5
Case 18-31436   Doc 42   Filed 10/23/18 Entered 10/23/18 09:45:51   Desc Main
                           Document     Page 5 of 5
